Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-20 and 22-28 are currently pending in this application in response to the amendment filed on May 28, 2020. 

Specification Objections
Page 5, line 11 of the specification discloses the wrong reference number (103) for feature “the wireless sensing device 103”. Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informality: Claim 21 is missing from the claim listing as amended on May 28, 2020. Appropriate correction is required, e.g. claim 21 must be indicated as canceled on the next response.
Claim 8 is objected to because of the following informality: The underlining elements are wordy and grammatically unclear, “wherein the one or more desired movement properties comprise desired values, desired value ranges, time-dependent functions for desired values and/or time-dependent functions for desired value ranges for one or more metrics and/or an acoustic frequency spectrum relating to desired movement and/or maximum allowed temperature rise caused by the desired movement, each of the one or more metrics quantifying speed, acceleration, angular speed, angular acceleration, torque, vibration or displacement”. Appropriate correction is required.
Claim 14 is objected to because of the following informality: The underlining element is redundant and grammatically unclear, “the method comprising performing, after the one or more desired movement properties for the moving element are achieved: performing, by the wireless sensing device,”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 2, 22, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the following feature that fails to provide antecedent basis: a second wireless communication link (line 12).
Claim 22 recites the following feature that fails to provide antecedent basis: the pre-defined test sequence.
Claim 26 recites the following feature that fails to provide antecedent basis: a second wireless communication link (line 18).
Claim 28 recites the following features that fail to provide antecedent basis: the computing device (line 4) and a second wireless communication link (line 16).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
s 1-6, 8, 15-18, 20, 25-26, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (EP 3 361 424)1.

With respect to claims 1, 25, and 27, Hu teaches a method, a non-transitory computer readable media, and an apparatus (user apparatus 110/800, fig.1/8) comprising: at least one processor (processor 801, fig.8); and at least one memory of a wireless sensing device (memory 802 of UA 800, fig.8) including computer program code, the at least one memory and the computer program code being configured, with the at least one processor (par.0049), to cause the apparatus to: 
maintaining, in a memory of a wireless sensing device, information on one or more desired movement properties for a moving element of a mechanical system powered by an electrical machine which is controlled by a drive (UA 110/800 in proximity to industrial device with sensors to measure operational data of industrial device, par.0049; operational data of the drive, par.0019, drive 150 of an industrial device including servo motors, robots, or heavy equipment, par.0017; sensors data includes vibrational sensor data, par.0026; sensors includes acceleration sensor, par.0030), wherein the wireless sensing device is a computing device comprising one or more sensors (UA 110/800 includes sensors to measure operational data of the drive, par.0019 and par.0030) and being configured to communicate wirelessly with the drive over at least one wireless communication link (UA 110/800 wirelessly communicate to drive 150 via network 101 with Bluetooth, WiFi, par.0011), the one or more sensors comprising one or more kinematic sensors (sensors data includes vibrational sensor data, par.0026; sensors includes acceleration sensor, par.0030); 
performing, by the wireless sensing device being detachably fixed to the moving element of the mechanical system when the moving element is in motion, a plurality of measurements using the one or more sensors (UA 110 being placed on top of the drive 150 to sense the frequency operation conditions of the drive 150, par.0032; sensors data includes vibrational sensor data, par.0026; sensors includes acceleration sensor, par.0030); and 


With respect to claims 2, 26 and 28, Hu teaches a method, a non-transitory computer readable media, and an apparatus (a remote computing device 140/900, fig.1/9) comprising: at least one processor (processor 901, fig.9); and at least one memory of a wireless computing device (memory 902 of remote computing device 140/900, fig.9) including computer program code, the at least one memory and the computer program code being configured, with the at least one processor (par.0050), to cause the apparatus to maintain, in the memory of the wireless computing device, information on one or more desired movement properties for a moving element of a mechanical system powered by an electrical machine which is controlled by a drive (receive load data on the usage of an industrial device and sensor data on the operational environment of the drive of the industrial device, par.0050; drive 150 of an industrial device including servo motors, robots, or heavy equipment, par.0017; sensors data includes vibrational sensor data, par.0026; sensors includes acceleration sensor, par.0030), wherein the wireless computing device is one of a remote computing device configured to communicate with a wireless sensing device and the drive via a communications network (remote computing device 140/900 communicate to user mobile device 110  and the drive 150 via network 102, fig.1 and par.0050), a local computing device configured to communicate with the wireless sensing device via a second wireless communication link and to the drive via a third wireless communication link (cloud server 140 communicate to user mobile 110 and drive 150 via wireless network 102, par.0014) and an internal control unit of the drive configured to communicate with the wireless sensing device via a second wireless communication 

With respect to claims 3 and 15, Hu teaches wherein the information on the one or more desired movement properties was generated based on user input (user mobile device 110 request user to place user mobile device 110 on top of drive 150 to perform more accurate sensing of the drive 150 operational conditions, par.0032; theoretical operational life expectancy of the drive 150 requested and received via user apparatus 110, par.0048).
  
With respect to claims 4 and 16, Hu teaches wherein each of the one or more kinematic sensors is one of a speed sensor, an acceleration sensor (sensors includes acceleration sensor, par.0030), a vibration sensor (sensors data includes vibrational sensor data, par.0026), a position sensor (location sensor, par.0026), an angular position sensor, a displacement sensor, an angular velocity sensor, an angular acceleration sensor and a torque sensor. 

With respect to claims 5 and 17, Hu teaches wherein the one or more sensors comprise one or more of an acoustic sensor (audio sensor and ultrasonic sensor, par.0026), a humidity sensor and a temperature sensor (humidity sensor and temperature sensor, par.0025).  

With respect to claims 6 and 18, Hu teaches wherein the wireless sensing device is a mobile phone or a tablet computer (user remote device 110 is a mobile phone or a tablet, par.0012).  

With respect to claims 8 and 20, Hu teaches wherein the one or more desired movement properties comprise desired values, desired value ranges, time-dependent functions for desired values and/or time-dependent functions for desired value ranges for one or more metrics and/or an acoustic frequency spectrum relating to desired movement and/or maximum allowed temperature rise caused by the desired movement (operational life expectancy of the drive of the industrial devices with remaining life time based on operation time, thermal cycles, operation temperature, humidity, figures 3-4, par.0009, and par.0027), each of the one or more metrics quantifying speed, acceleration, angular speed, angular acceleration, torque, vibration or displacement (par.0030).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (EP 3 361 424)1 in view of Hoyte et al. (EP 1 589 391)1.
With respect to claims 7 and 19, Hu teaches of the moving element of the mechanical system (drive 150 of industrial devices that includes frequency converters, AC/DC modules, DC/AC modules, programmable logic controllers, switches, motion controllers or motion drives, servo motors, soft starters, robots, cars, and heavy equipment, par.0017). Hu fails to teach the moving element is a lift, a crane, a conveyor belt, a feeder, a winch, a wind turbine, a pump or a fan.
However, it is known by Hoyte to teach of a method and system for operating a facility having a plurality of equipment (Hoyte: fig.1), particularly, receiving measured parameters of the moving elements of the mechanical system (Hoyte: par.0043) that includes at least of a belt and pulley and a pump (monitoring pump, belt and pully via sensors (Hoyte: par.0042).
Because Hoyte is also directed to monitoring various moving elements of the mechanical system (Hoyte: fig.1 and par.0042: Hu: fig.1 and par.0017), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching that the moving elements of the mechanical system is at least a belt and a pump as taught by Hoyte with the moving elements of the mechanical system of Hu for the purpose of control monitoring and modifying the industrial plant equipment (par.0043).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (EP 3 361 424)1 in view of Harrison et al. (US 2011/0133458).

With respect to claim 9, Hu teaches further comprising: communicating, by the wireless sensing device, with the drive, before the performing, to initiate operation of the electrical machine causing the movement of the moving element (when UE 110 pairs 
However, it is known by Harrison to teach initiate operation of the electrical machine causing the movement of the moving element according to a pre-defined test sequence (Harrison: executing a test sequence to measure the operating condition of wind turbine at test point duration, abstract and claim 1).
Because Harrison is also directed to monitoring various moving elements of the mechanical system (Harrison: fig.1; Hu: fig.1 and par.0017), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching to operate the moving element according to a pre-defined test sequence as taught by Harrison with the moving elements of the mechanical system of Hu for the purpose of optimizing wind turbine operation when setting a desired value for the turbine operation parameters (Harrison: par.0001 and par.0012).

With respect to claim 12, Hu combine with Harrison teaches wherein the wireless sensing device (Hu: UE 110) communicates with the drive (Hu: drive 150) over a first wireless communication link (Hu: link via 101) or over a second wireless communication link (Hu: link 102) and a third wireless communication link, wherein the second communication link is between the wireless sensing device and a wireless computing device (Hu: link 102 between UE 110 and remote computing device 140) and the third computing device is between the wireless computing device and the drive, the wireless computing device (Hu: remote computing device 140) being configured to control operation of the drive wirelessly over the second communication link so as to cause the movement of the moving element (Hu: control drive 150 via links 101 and 102, figures 1-2).

Allowable Subject Matter
Claims 10-11, 13-14, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:

With respect to claim 10/9/1, wherein the performing of the plurality of measurements and the comparing and the communicating during the performing of the plurality of measurements comprise: a) performing a set of measurements using the one or more sensors during the pre-defined test sequence; b) comparing results of the set of measurements to the one or more desired movement properties for the moving element; c) in response to the results of the set of measurements failing to correspond to the one or more desired movement properties, communicating with the drive over at least one wireless communication link to adjust one or more drive parameters of the drive based on results of the set of measurements to better match the one or more desired movement properties of the moving element and repeating acts a) - c).  
With respect to claim 11/10/9/1, wherein the act c) further comprises: communicating, by the wireless sensing device, with the drive over said at least one wireless communication link to repeat operation of the electrical machine according to the pre-defined test sequence.

With respect to claim 13/9/1, the method comprising performing, before the performing of the plurality of measurements: causing, by the wireless sensing device, pairing between the wireless sensing device and the drive to form a first wireless communication link; receiving, in the wireless sensing device, information on the drive from the drive over the first wireless communication link; generating, by the wireless sensing device, a tuning plan for the drive controlling the electrical machine based on the information on the one or more desired movement properties for the moving element of the mechanical system and the information on the drive; and performing the initiating of the operation of the electrical machine and any adjusting of the one or more 

With respect to claim 14/9/1, the method comprising performing, after the one or more desired movement properties for the moving element are achieved: performing, by the wireless sensing device, a set of condition monitoring measurements performed by the wireless sensing device using the one or more sensors when the moving element is in motion to establish initial results for the set of condition monitoring measurements acting as baseline for condition monitoring; transmitting, by the wireless sensing device, information on the initial results of the set of condition monitoring measurements to one of a remote computing device via a communications network and a local wireless computing device via a second wireless communication link; performing, by the wireless sensing device, again the set of condition monitoring measurements using the one or more sensor when the moving element is in motion; transmitting, by the wireless sensing device, most recent results of the set of condition monitoring measurements to said one of the remote computing device via the communications network and the local wireless computing device via the second wireless communication link for performing condition analysis; and in response to receiving, in the wireless sensing device, a condition monitoring report generated by said one of the remote computing device and the wireless computing device based on comparing the most recent results and the initial results, displaying, by the wireless sensing device, information on the condition monitoring report on a display.

With respect to claim 22/2, comprising: transmitting, by the wireless computing device, one or more commands to perform measurements during the pre-defined test sequence to the wireless sensing device.
With respect to claim 23/22, wherein the transmitting of the one or more commands to the wireless sensing device, the receiving of the results and the comparing and the communicating during the receiving of the results comprise: a) transmitting a command to perform a set of measurements during the pre-defined test sequence to the wireless sensing device; b) in response to receiving results of the set of 
With respect to claim 24/23/22, wherein the act c) further comprises: communicating with the drive to repeat operation of the electrical machine according to the pre-defined test sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference submitted via IDS filed 5/28/2020.